Citation Nr: 0510473	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  97-31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for residuals of a 
laceration of the tongue.

2.  Entitlement to service connection for cracked and chipped 
teeth.

3.  Entitlement to service connection for residuals of a 
fracture of the jaw and injury to the left facial nerve, to 
include temperomandibular joint (TMJ) dysfunction.

4.  Entitlement to service connection for patellofemoral 
syndrome of the right knee with arthritis.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.

7.  Entitlement to an initial evaluation in excess of 10 
percent for a scar on the chin.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to August 
30, 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1997, October 1997, April 
1998, and November 1998 by the St. Louis, Missouri, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

A decision of the Board dated March 26, 1999, denied the 
veteran's service connection claims currently on appeal and 
granted an evaluation of 10 percent for a scar on the chin.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), upon a 
joint motion by the Secretary of Veterans Affairs and the 
veteran-appellant, vacated the Board's March 26, 1999, 
decision to deny the veteran's service connection claims and 
to deny an evaluation in excess of 10 percent for a scar on 
the chin and remanded the case to the Board for further 
proceedings.

The Board notes that one issue certified for appeal by the RO 
was entitlement to service connection for residuals of a head 
injury.  However, at a hearing before a hearing officer at 
the RO in January 1998, the veteran's representative 
clarified that the veteran's claims for service connection 
for residuals of a lacerated tongue, cracked and chipped 
teeth, residuals of a fracture of the jaw and injury to the 
left facial nerve and the claim for an increased rating 
constituted the issue of service connection for residuals of 
a head injury.  (Transcript, page 17.) Therefore, the Board 
finds that the issues on appeal are as stated on the first 
page of this decision.
 
The Board also notes that at the January 1998 hearing the 
veteran raised the issue of entitlement to service connection 
for scars in the left nasal area of the face, residuals of 
lacerations.  That claim, which has not been adjudicated by 
the RO, is referred to the RO for appropriate action.  

In April 2001, the Board remanded this case for further 
development of the evidence.  The case was returned to the 
Board in March 2005.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for a scar on the chin is addressed in the 
REMAND portion of the decision below and is  REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has residuals of a laceration of the tongue, to 
include speech impairment.

2.  There is no competent medical or dental evidence that the 
veteran currently has cracked or chipped teeth.

3.  The injuries which the veteran sustained in a motor 
vehicle accident (MVA) on August 30, 1965, are deemed to have 
been incurred in line of duty.

4.  The veteran has residuals of a fracture of the jaw, to 
include TMJ dysfunction, related to the MVA during his active 
service.

5.  There is no current medical diagnosis of left facial 
nerve disability.

6.  The veteran has patellofemoral syndrome of the right knee 
with arthritis related to the MVA during his active service.

7.  The veteran has tinnitus related to the MVA during his 
active service.

8.  The veteran has an acquired psychiatric disorder, to 
include PTSD and depression, related to the MVA during his 
active service.

CONCLUSIONS OF LAW

1.  Residuals of a laceration of the tongue were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Cracked and chipped teeth were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Residuals of a fracture of the jaw, to include TMJ 
dysfunction, were incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  An injury to the left facial nerve was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Patellofemoral syndrome of the right knee with arthritis 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

6.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

7.  An acquired psychiatric disorder, to include PTSD and 
depression, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.

A VCAA notice letter to the veteran from the RO in October 
2001 informed him of the evidence needed to substantiate his 
service connection claims, of the evidence which VA had 
obtained, and of the evidence which he was expected to 
identify or submit in support of his claims.  A VCAA notice 
letter to the veteran from the VA Tiger Team Remand Unit in 
March 2004 also advised the veteran that he should submit any 
evidence in his possession which he thought was relevant to 
his claims.  These VCAA notice letters thus provided the 
veteran with the four elements of notice set forth in 
Pelegrini II and fulfilled VA's duty to notify the veteran 
pursuant to the VCAA.

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained some of the private treatment records 
identified by the veteran.  VA made extensive efforts to 
obtain other records, including the police report of a motor 
vehicle accident on August 30, 1965, and records of the 
veteran's medical treatment for injuries sustained in that 
accident, but the records were no longer available due to the 
passage of time.  VA afforded the veteran multiple medical 
examinations and opinions in order to evaluate his claimed 
disabilities.  The veteran and his representative have not 
identified any additional evidence which is available and 
relevant to the claims on appeal.  Therefore, the Board finds 
that further assistance is not required and the service 
connection issues are ready for appellate review.    



II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

An individual discharged or released from a period of active 
duty shall be deemed to have continued on active duty during 
the period of time immediately following the date of such 
discharge or release from such duty determined by the 
Secretary concerned to have been required for that individual 
to proceed to that individual's home by the most direct 
route, and in any event that individual shall be deemed to 
have continued on active duty until midnight of the date of 
such discharge or release.  38 U.S.C.A. § 106(c) (2004).

Organic disease of the nervous system may be presumed to have 
been incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

A regulation pertaining to chronicity and continuity provides 
that, with chronic disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings 
or a diagnosis including the word "Chronic."  When the 
disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

III. Factual Background 

The veteran was separated from active service on August 30, 
1965, at Fort Bragg, North Carolina.  He left the base that 
day in his motor vehicle to return to his home in Missouri.  
Evidence of record, including a local newspaper article, a 
hospital bill, and lay statements, shows that in the late 
evening of August 30, 1965, the veteran sustained multiple 
injuries when his vehicle collided with a tractor-trailer 
truck on a highway near Commerce, Georgia.  In an August 1997 
administrative decision, under 38 U.S.C.A. § 106(c), VA 
determined that the injuries sustained by the veteran in the 
motor vehicle accident (MVA) on August 30, 1965, were in the 
line of duty and not a result of his willful misconduct.  The 
veteran filed the claims which are currently on appeal in 
November 1996.  Attempts by the RO to obtain the Georgia 
Highway Patrol report of the August 30, 1965, MVA and the 
records of the veteran's hospitalization at a private 
facility in Commerce, Georgia, were unsuccessful.  However, 
evidence which is discussed below has been secured which is 
sufficient for the Board to decide the service connection 
issues on appeal.  

At a VA examination in October 1965 in connection with a 
claim by the veteran for service connection for residuals of 
injuries to the fingers of his right hand in service in 1963, 
the veteran mentioned that he had a history of a fractured 
jaw and an injured tongue, chin, and right knee which had 
occurred when he was out of service.  [The Board notes that 
it appears that at that time the veteran was unaware that 
under 38 U.S.C.A. § 106(c) he was deemed to have still been 
on active duty when the MVA occurred on August 30, 1965, 
before midnight.]  The examiner noted that the veteran's 
teeth were in fair condition.  

In March 1966, the veteran filed VA Form 10-583, Claim for 
Cost of Unauthorized Medical Services, seeking VA payment of 
the bill from the hospital in Commerce, Georgia, where he was 
treated for the injuries he sustained in the MVA from August 
30, 1965, to September 2, 1965.  On that form, he stated that 
the hospital services which he had received included 
stitching of lacerations of his tongue, chin, and knee and 
treatment for a fractured jaw.  He stated that his injuries 
also included abrasions on his face and chest.   

The veteran submitted photocopies of his car which were taken 
after the August 30, 1965, MVA and which showed that the car 
had been in a front-end collision and was nearly demolished 
by the impact of the accident.

Lay statements were received in April 1997.  One of the 
veteran's co-workers, who had known him for 10 years, stated 
that the veteran had various medical problems, including knee 
pain, neck and back pain, numbness in his left cheek and jaw, 
and ringing in his right ear, which made him take time off 
from work for doctor's appointments and tests.  Another co-
worker of the veteran, who had also known him for 10 years, 
stated that the veteran had often mentioned the MVA on his 
last day of military service in which he injured his head, 
neck, back, and right knee.  This co-worker stated that the 
veteran had also had dental problems and that he filed his VA 
claim when he found out that he was still on active duty at 
the time of the MVA on August 30, 1965.

A friend of the veteran stated that he drove the veteran home 
to Missouri from the hospital in Georgia after he was 
released from the hospital in early September 1965.  The 
friend stated that when he saw the veteran in the hospital on 
the day after the MVA he had lacerations all over his face, 
his head was swollen, he had almost bitten off his tongue, he 
had a fractured jaw, a deep laceration on his chin, a deep 
laceration on his right knee, and bruises and abrasions on 
his neck, arms, and chest.

The veteran's mother stated that she went with the veteran's 
friend to the hospital in Georgia to see the veteran, who had 
the injuries described by his friend.  She stated that the 
veteran was unable to talk because he had bitten through his 
tongue.  She stated further that for over 30 years since the 
MVA on August 30, 1965, the veteran had had neck, arm, hand, 
back, and leg pain and also stiffness, tingling, and numbness 
to the point that sometimes he could not walk straight.  She 
stated that the veteran had not had any trauma since August 
1965 which would have caused his continuing symptoms.

The veteran's second wife stated that she married him in May 
1988.  She stated that since their marriage she had had to 
massage the veteran's neck, back, arms, and legs so that he 
could become mobile in the morning.  She said that during 
conservations with the veteran concerning the MVA on August 
30, 1965, the veteran would get a blank stare and watery eyes 
and then get "choked up" and end the discussion.

In June 1996, A. J. D'A., DO, a private ear, nose, and throat 
specialist, reported that the veteran complained of high-
pitched high-frequency ringing in both ears and that after a 
clinical examination the impression was tinnitus of 
undetermined etiology.  

In March 1997, a private MRI performed to rule out an 
acoustic neuroma as the cause of the veteran's reported 
tinnitus was unremarkable. 

In April 1997, G. M. S., DO, a private neurologist, reported 
that the veteran had symptoms of increased and changing 
tinnitus when he turned his head to the right.

VA X-rays of the veteran's right knee in April 1997 showed a 
likely calcified fabella and a lateral view which could not 
exclude joint effusion.  A color photograph of the veteran's 
right knee was added to the record.

At a VA orthopedic examination in April 1997, the veteran 
complained of pain in his right knee and leg.  On 
examination, the veteran had a shuffling gait.  The right 
knee was slightly swelled up.  Flexion was to only 90 
degrees.  The pertinent diagnoses were mild skin scarring of 
right knee secondary to trauma and mild degenerative joint 
disease of right knee.

In October 1997, J. F. E., DO, a private physician reported 
that in the August 30, 1965, MVA the veteran sustained the 
following: herniated discs of the cervical and lumbar spine; 
right knee calcification and scar tissue underneath the 
patella with the presence of patellofemoral syndrome; 
fracture of the left mandible and damage to the left facial 
nerve; and chronic right ear tinnitus, which was worse when 
the veteran rotated his head to the right.  Dr. E. stated 
that the veteran had been treated for depression in recent 
months which Dr. E. felt was also related to the 1965 MVA.  

In November 1997, Dr. E. stated that he had reviewed a rating 
decision which denied the veteran's claims.  He stated that 
it remained his medical opinion that the veteran's cervical 
and lumbar injuries, tinnitus, and depression were due to the 
1965 MVA.  He said that the veteran's orthopedic surgeons 
would confirm that his orthopedic injuries were old.  He 
stated that, while the records of the veteran's initial 
medical treatment following the 1965 MVA were not available, 
he had no reason to believe that the veteran was not telling 
him the truth about the accident and his injuries.

In a January 1998 statement, the veteran's brother confirmed 
their mother's account of the injuries for which the veteran 
was treated in the Georgia hospital following the August 30, 
1965, MVA.  The veteran's brother stated that the veteran was 
very upset and depressed over the way that his physical 
condition had deteriorated as a result of the injuries which 
he sustained in the MVA.

At a hearing before a hearing officer at the RO in January 
1998, the veteran testified that: "...most of the cracked and 
chipped teeth I have had restored and taken care of"; he had 
a TMJ problem which caused pain in both jaws and pain up into 
his right ear; he had some loss of sensation and numbness of 
his tongue due to the 1965 MVA; he had a fracture of his jaw 
in the MVA; he could not open his mouth as wide as he could 
before the MVA; he had ringing in both ears, which was worse 
on the right; he limped after the August 1965 MVA because of 
a right knee injury and he still had limitation of motion of 
his right knee; and as a result of his injuries in the 1965 
MVA he suffered from depression for which he was being 
treated.  

The veteran's mother testified that: when she saw the veteran 
in the hospital following the August 1965 MVA his jaw was 
wired due to a fracture of the jaw; and the veteran had 
complained of ringing in his ears since the August 1965 MVA.  
The veteran's wife testified that: the veteran had jaw pain 
and problems chewing food; and the veteran had complained to 
her of ringing in his ears.

In June 1998, a VA mental health clinic psychiatrist who was 
treating the veteran reported that he had diagnosed the 
veteran with depression, anxiety, and PTSD related to his MVA 
in service and that the veteran had also been diagnosed with 
chronic pain syndrome.  

In a statement received in August 1998, the veteran's wife 
stated that: the veteran had constant sleep problems with 
restlessness, night sweats, crying out, and nightmares, which 
would wake her up; the veteran told her that his nightmares 
were about the August 1965 MVA; he avoided driving on 
highways or at night when he might encounter a tractor-
trailer; he jumped whenever he heard a noise which sounded 
like a car accident; if someone talked about a car accident, 
he would change the subject or leave; if they passed an 
accident when out driving, he displayed anxiety; and he had 
depression and irritability which was to the degree that he 
had to take a lower-paying job to reduce his stress level.

At a VA mental disorders examination in August 1998, the 
examining clinical psychologist noted that a treating VA 
psychiatrist had diagnosed the veteran with PTSD and 
depression in 1997 and prescribed psychoactive medication.  
After an interview of the veteran, the VA psychologist 
diagnosed depression secondary to medical condition on Axis 
I.  With regard to PTSD, the examiner stated that: since the 
August 1965 MVA, the veteran had had nightmares about the 
incident, a fear of being a passenger in an automobile, and 
increasing depression and irritability; he had experienced an 
event involving actual or threatened serious injury or death; 
he re-experienced the event through distressing recollections 
and dreams; he made efforts to avoid driving, which aroused 
recollection of the trauma and he had some feeling of 
detachment or estrangement from others, but he did not appear 
to meet the criterion for persistent avoidance of the 
stimuli; and he did show difficulty with sleep and 
irritability or outbursts of anger.  The examining 
psychologist concluded that, "It appears that overall the 
minimal criteria for [PTSD] is narrowly missed although most 
of the features are there."  

At a hearing before a hearing officer at the RO in September 
1999, the veteran testified to the way that his symptoms of 
PTSD with panic attacks had affected his life, including the 
end of his first marriage and interference with his work 
performance and personal life.  

At a VA mental health clinic in July 1999, the veteran 
reported that he felt depressed all the time.  He stated that 
he had very restless sleep with nightmares and flashbacks of 
the 1965 MVA.  He said that the MVA which almost took his 
life happened at night and he could not drive at night or he 
would have a panic attack.  His mood appeared depressed and 
his affect was flat.  The treating VA psychiatrist rendered 
diagnoses on Axis I of dysthymic disorder and PTSD.  

In March 2003, the veteran's VA treating psychiatrist 
reported that the veteran's response to treatment for chronic 
PTSD and dysthymic disorder had been very limited and his 
prognosis was guarded.  The veteran's prescribed medications 
were Trazodone, Paxil, and Elavil.

At the VA mental health clinic in September 2000, the veteran 
reported that his nightmares about the August 1965 MVA 
continued.  He stated that he was still afraid to be in 
traffic and his wife drove him places.

At a VA orthopedic examination in October 2003, the veteran 
complained of diffuse right knee joint pain, worse behind the 
patella, associated with intermittent locking, swelling, and 
a sensation of instability and popping.  There was no 
erythema or warmth of the right knee joint.  Anti-
inflammatory drugs and physical therapy had given minimal 
relief.  The pain was worse with ambulation.  He occasionally 
used a cane.  The knee was stiff after he sat for an extended 
period of time.  On examination, there was no effusion or 
joint line tenderness of the right knee to palpation.  Range 
of motion of the right knee from zero degrees to 120 degrees 
was equal to range of motion of the left knee.  There was 
crepitus on extension of the knee.  There was a well-healed 
anterior scar over the patella.  Anterior and posterior 
drawer testing was negative.  Varus and valgus stress was 
negative for laxity.  X-rays of the right knee were negative 
for fracture, dislocation, or joint effusion; there was 
possibly minimal narrowing of the medial compartment of the 
joint space which the examiner thought was consistent with 
the veteran's age and did not appear to be related to any 
previous trauma.  The pertinent diagnosis was mild 
degenerative joint disease of the right knee.  The examiner 
stated that his examination and the X-rays did not show a 
significant disability of the veteran's right knee and so he 
was of the opinion that it was not at least as likely as not 
that the veteran had a current orthopedic disability of the 
right knee secondary to trauma from the 1965 MVA.

At a VA neurological examination in October 2003, the veteran 
complained of residual facial weakness on the left as a 
result of an injury in a MVA in August 1965.  On examination, 
the examiner detected no evidence of facial weakness on the 
left of either the peripheral or upper motor neuron type.  
The impression was normal neurologic examination.  The 
examiner commented that he did not elicit any past history 
related to the veteran's accident in 1965 which indicated 
that the veteran had ever had any focal neurological 
disturbance.

At a VA dental and oral examination in October 2003, the 
pertinent diagnosis was TMJ dysfunction, moderate to severe 
on the right side and mild to moderate on the left side.  The 
examiner stated that he had reviewed the claims file and it 
was not possible to relate the current dental findings to the 
MVA almost 40 years earlier, "however, the remodeling of the 
left mandibular condyle is striking and could easily have 
been the genesis of the patient's [TMJ] dysfunction."       
 
IV. Analysis

A.	Residuals of laceration of tongue

The evidence of record, including the veteran's mother's 
testimony, clearly shows that the veteran lacerated his 
tongue at the time of the August 1965 MVA.  The veteran 
contends that he has some impairment of speech related to the 
healed tongue laceration.  However, there is no competent 
medical evidence or competent evidence from any speech 
pathologist that the veteran currently has an impairment of 
speech related to the healed tongue laceration.  There is 
thus no basis at this time to allow service connection for 
residuals of a laceration of the tongue.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); 
Rabideau, supra.  The Board points out to the veteran that he 
may reopen this claim by submission of new and material 
evidence which might include a medical opinion or an opinion 
by a speech pathologist.  See 38 C.F.R. § 3.156(a) (2004).    

B.	Cracked and chipped teeth

At the hearing in January 1998, the veteran testified that 
most of his cracked and chipped teeth had been restored and 
taken care of .  At the VA dental and oral examination in 
October 2003, the veteran did not complain of any cracked or 
chipped teeth, and the examiner did not report that the 
veteran had any cracked or chipped teeth.  There is thus no 
credible evidence that the veteran currently has cracked or 
chipped teeth as a result of the August 30, 1965, MVA.  In 
the absence of a showing by competent evidence of current 
cracked or chipped teeth, entitlement to service connection 
for such disability is not established.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004); 
Rabideau, supra. 


C.	Residuals of fracture of jaw and injury to left facial 
nerve, to include TMJ dysfunction

Although there is no X-ray available of the veteran's jaw 
taken after the August 1965 MVA showing a fracture, the 
preponderance of the credible evidence of record, including 
the testimony of the veteran's mother that in the Georgia 
hospital the veteran's jaw was wired, demonstrates that he 
did in fact sustain a fracture of the jaw at that time.  The 
testimony by the veteran and his mother at the January 1998 
hearing and a statement by one of the veteran's co-workers, 
which the Board finds are credible, show continuity of 
symptomatology since August 30, 1965, of  the TMJ dysfunction 
diagnosed by the VA dental and oral examiner in October 2003.  
The Board notes that, although the VA dental and oral 
examiner was unable to positively relate the veteran's TMJ 
dysfunction to the August 1965 MVA, he did say that work had 
been performed on the veteran's left mandible (presumably by 
a physician) which could be the genesis of the veteran's TMJ 
dysfunction.  The Board concludes that the preponderance of 
the credible evidence of record shows that the veteran 
incurred a jaw fracture in the August 1965 MVA and has the 
associated residual disability of TMJ dysfunction.  

With  regard to the claim for service connection for injury 
to the left facial nerve, Dr. J. F. E., a family practice 
physician, reported in 1997 that the veteran had damage to 
the left facial nerve as a result of the August 1965 MVA.  
However, in October 2003, a VA specialist in neurology found 
that the veteran does not currently have weakness of the 
nerves of the left side of the face.  Because of his greater 
training and experience, the opinion of the VA neurologist 
has more probative value on this medical issue than the 
opinion of a family practice physician.  The Board, 
therefore, finds that the preponderance of the credible 
evidence of record is against the claim for service 
connection for injury to the left facial nerve on a direct 
basis.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004); Rabideau, supra.  As there is no medical 
evidence that injury to the left facial nerve was manifested 
to a compensable degree within one year of the veteran's 
separation from service, entitlement to service connection on 
a presumptive basis is not established.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  


D.	Patellofemoral syndrome of right knee with arthritis

Service connection is in effect for a scar of the veteran's 
right knee as a result of the August 1965 MVA.  VA has thus 
recognized that one of the veteran's injuries in the August 
1965 MVA was to his right knee.  The issue before the Board 
at this time is whether the veteran has a disability of the 
right knee other than the scar related to the August 1965 
MVA.  Dr. J. F. E. reported in October 1997 that the veteran 
had patellofemoral syndrome of the right knee related to the 
August 1965 MVA.  A VA orthopedic examiner in April 1997 
found that the veteran had mild degenerative joint disease of 
the right knee.  Although the VA orthopedic examiner in 
October 2003 reported that he found no significant disability 
of the veteran's right knee, he did diagnose mild 
degenerative joint disease of the knee.  The Board finds the 
veteran's testimony in January 1998 that he has had problems 
with his right knee ever since the August 1965 MVA to be 
credible.  On that basis, the Board concludes that continuity 
of symptomatology of the right knee since the August 1965 MVA  
has been demonstrated, and entitlement to service connection 
for patellofemoral syndrome of the right knee with arthritis 
is, therefore, established.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2004). 

E.	Tinnitus

A private ear, nose, and throat specialist diagnosed the 
veteran with tinnitus in June 1996.  The statements and 
testimony by the veteran, his mother, his wife, and a co-
worker, which the Board finds to be credible, demonstrate 
that the veteran has suffered from tinnitus since he was 
injured in the August 1965 MVA.  Entitlement to service 
connection for tinnitus is established on the basis of 
continuity of symptomatology.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2004).   


  
F.	Acquired psychiatric disorder, to include PTSD and 
depression  

The veteran has been diagnosed with PTSD and dysthymic 
disorder related to the August 1965 MVA by treating VA 
psychiatrists.  Their diagnoses of PTSD fulfill the 
requirement of 38 C.F.R. § 3.304(f) for a diagnosis despite 
the fact that an examining VA psychologist in August 1998 
thought that the veteran "narrowly missed" the criteria for 
a diagnosis of PTSD.  The treating VA psychiatrists have 
linked the veteran's PTSD and dysthymic disorder to the 
stressor of the August 1965 MVA.  There is abundant credible 
evidence, including the local newspaper article, that the 
veteran's stressor of the MVA occurred.  Therefore, the Board 
finds that the requirements of38 C.F.R. § 3.304(f) for 
service connection for PTSD have been met.  The competent 
medical evidence of record also shows that the veteran has a 
dysthymic disorder related to the MVA which occurred when he 
was deemed to be on active duty.  Entitlement to service 
connection for PTSD and depression is, therefore, 
established.    See 38 U.S.C.A. §§ 106(c), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

V. Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claims for service connection for residuals of a laceration 
of the tongue, cracked and chipped teeth, and injury to the 
left facial nerve, the benefit of the doubt doctrine does not 
apply on those issues.  38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Service connection for residuals of a laceration of the 
tongue is denied.

Service connection for cracked and chipped teeth is denied.

Service connection for residuals of a fracture of the jaw, to 
include TMJ dysfunction, is granted.

Service connection for injury to the left facial nerve is 
denied.

Service connection for patellofemoral syndrome of the right 
knee with arthritis is granted.

Service connection for tinnitus is granted.

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is granted.

REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).
 
With regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for a scar on the chin, 
the rating criteria have been amended during the pendency of 
the veteran's appeal.  See 38 C.F.R. § 4.48 in effect prior 
to July 3, 1997; 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 (2002); and the criteria for rating skin disabilities as 
revised effective August 30, 2002 (67 Fed. Reg. 49590-49599).

The Court has held that, following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time, a practice known as 
"staged ratings".  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The Board's April 2001 remand directed that the veteran's 
service connected disability of the chin be rated under all 
applicable criteria, as amended during the pendency of this 
appeal.  As this was not accomplished while the case was in 
remand status, the case must be remanded again for that 
purpose.  Stegall, supra.  
  
Accordingly, this case is REMANDED to the AMC for the 
following:

The AMC should re-adjudicate the 
veteran's claim of entitlement to an 
initial evaluation in excess of 10 
percent for a scar on the chin under all 
rating criteria in effect during the 
appeal period with consideration of 
whether staged ratings are appropriate.  
If the AMC denies the benefit sought on 
appeal, it should provide the veteran and 
his representative a supplemental 
statement of the case.  The veteran and 
his representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  The veteran has 
the right to submit additional evidence and argument on the 
matter which the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


